Title: Abbé Chalut to John Adams: A Translation, 23 April 1782
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John



Paris, 23 April 1782

You know, dear sir, that the interests of America have been ours as well, ever since the start of its glorious revolutionary era. The foremost reason for this sentiment is the natural demand of wanting justice to prevail over oppression and tyranny. We see only unhappy men. Our satisfaction is the happiness and liberty of free men, men that they wanted to subject to the shame of slavery. We prayed that the necessary aid would come and we unjustly accused our government of moving too slowly in this regard. From the moment that France committed its power to support your cause, and joined with your republic through treaties assuring an eternal bond of friendship between the two nations, your rights have become dearer to us. We have shared with you in all the glory and all the evils of a just war that god has approved by humiliating our common enemies. We now wish to congratulate you and rejoice with you on your successful negotiation with a republic that has recognized your sovereignty, and who will join with you in treaties that will benefit their liberty and commerce. All of Europe was indignant to see England declare war without justification. This power would have liked to stop your liaisons with this republic now, so that they could make a specific peace with them. Holland knew its true interests. France is its natural ally. England’s interest, which had them continually declaring that we could never be anything except enemies in order to hide the real truth, was finally recognized, and everything is going to work toward preventing them from disrupting the tranquility of the entire globe and to contain their avarice which made them commit all these injustices. We can now hope that a general peace is getting closer for us all. Our enemies’ ineffectiveness and our moderation will hasten its progress. We pray for this happy occasion.
Write us with your news; keep us in your friendship, as we keep you in ours, as well as our esteem with which we have the honor to be, our dear sir, your very humble and very obedient servants

les abbés de chalut et Arnoux


You have not taken advantage of the friendship we feel for you and our capacity to act on your behalf. We are eager to assist you in any suitable way, and we will do for your friends just as we would do for you.

